Title: To James Madison from James Leander Cathcart, 1 June 1803
From: Cathcart, James Leander
To: Madison, James


					
						No. 5
						Sir
						Leghorn June 1st. 1803
					
					Enclosed I have the honor to transmit my accompts & acot: curt: which closes my accompts as Consul for Tripoli  I have likewise annex’d a full exposition of the monies which have been expended under the head of Tripoli since my administration commenced, & hope that it may meet the approbation of government.
					The Presents for Algiers have nearly all arrived some diamond solitaires excepted which I have commissioned for at Paris. I request you to furnish me with funds to the ammount of $35,000 or more as Mr. OBrien inform’d me when I was at Algiers that he had contracted debts on account of the United States with the jews to the ammount of $20,000 the remaining fifteen will hardly be sufficient to purchase the biennial present which becomes due on the 5th. of September next exclusive of my salary and other contingent expences.
					The most advantageous manner to realize cash is to give orders to a house at Leghorn to advance money to our Consuls in Barbary & to draw for the ammount upon the United States bankers at London  If you think proper to give me orders upon the subject I presume  I can procure any sum for one per cent, this measure would be attended with many salutary consequences.  It would render us entirely independent of the jews at Algiers as bills upon Leghorn are allways saleable in those Regencys  It would bring all our Barbary expenditures into one point of view prevent the trouble & difficulty attending the procuring of cash for emergencys & save the United States some thousands annually in exchange.
					If I am continued as Consul at Algiers I presume it would be proper for the President to write to the Dey by the store ship & to order her to remain at Minorca until our Comodore call’d for her, to then proceed with me & her to Algiers & present us to the Dey who I hardly think could resist so great a temptation, but Mr. OBriens functions ought first to be  suspended & his credit stop’d with the Jews who on his being no longer able to promote their interest would cease to espouse his cause.
					If it is in  the intention of government that I should proceed to negociate with Tripoli I request that I may be furnish’d with letters patent for that purpose, & may not again be exposed to the trifling ignorance & arrogance of men entirely unacquainted with the business entrusted to their guidance.  Whether I am or not I request You to believe that I am with the most perfect respect & esteem, Sir Yr. most Obnt. Servt.
					
						James Leander Cathcart
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
